t c memo united_states tax_court michael r olsen and sheila olsen petitioners v commissioner of internal revenue respondent docket no filed date michael r olsen and sheila olsen pro sese christian a speck and william a heard iii for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent contends that this case should be dismissed on the ground that the petition was not timely filed pursuant to section - - a or sec_7502 as discussed in detail below we shall grant respondent’s motion to dismiss background on date petitioners commenced an action the refund action in the u s district_court for the eastern district of california seeking tax refunds for and although the record in this case does not include a complete copy of petitioners’ complaint it appears that the refund action was brought on the theory that petitioners were entitled to a credit carryforward that would result in overpayments for and on date respondent sent petitioners a notice_of_deficiency in the notice respondent determined deficiencies in petitioners’ federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively the deficiencies were attributable to respondent’s disallowance of medical_expenses and schedule c deductions claimed by petitioners on their and income_tax returns and respondent’s determination that petitioners failed to report a state tax_refund on their return the notice advised petitioners how they could contest respondent’s deficiency determinations by filing a petition for redetermination with this court in that regard the notice further advised petitioners that last day to file a petition unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure with the united_states tax_court jul on or about date the united_states moved to dismiss petitioners’ refund action for lack of jurisdiction on date an order and findings and recommendation was filed by a united_states magistrate judge recommending that petitioners’ refund action be dismissed for lack of jurisdiction the order and findings and recommendation concluded that the district_court lacked jurisdiction on the ground that petitioners could not be deemed to have paid the taxes that were the subject of their refund claim inasmuch as approval of a credit from overpayment by the internal_revenue_service is a prerequisite to filing suit for a refund under sec_7422 see sec_7422 d on date the district_court filed an order dismissing petitioners’ refund action for lack of jurisdiction based on the prior order and findings and recommendation of the magistrate judge on date petitioners filed a petition for redetermination with this court contesting the notice_of_deficiency dated date the envelope in which the petition was mailed to the court bears a u s postal service postmark date of date and postmark place of sacramento california as indicated respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not timely q4e- filed petitioners filed an objection to respondent’s motion to dismiss asserting that their petition was timely filed following the district court’s dismissal of their refund action petitioners argue that they will not have any remedy if this court dismisses their case respondent filed a reply to petitioners’ objection this matter was called for hearing at the court’s motions session in washington d c counsel for respondent appeared at the hearing and offered argument in support of respondent’s motion to dismiss there was no appearance by or on behalf of petitioners at the hearing nor did petitioners file a statement pursuant to rule c the provisions of which were explained in the court’s order calendaring respondent’s motion for hearing discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 this court's jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer in turn - ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 pursuant to sec_7502 a timely mailed petition will be treated as though it were timely filed there is no dispute in this case that respondent mailed the notice_of_deficiency for and to petitioners on date however the petition in this case was not filed with the court until date--10 months after the mailing of the notice_of_deficiency moreover the envelope in which the petition was mailed to the court bears a u s postal service postmark date of date under these circumstances it follows that the petition was not filed within the 90-day period prescribed by sec_6213 petitioners nonetheless contend that the petition should be considered timely filed on the theory that the period for filing a petition with this court was tolled during the pendency of their refund action in the district_court we disagree simply put there is no provision in the internal_revenue_code that serves to toll the statutory period for filing a petition with this court during the pendency of a refund action in a u s district_court or the court of federal claims to the contrary sec_7422 which establishes the procedures to be -- - followed where the commissioner issues a notice_of_deficiency to a taxpayer who has a pending refund action provides for the stay of the refund action and where appropriate the shifting of jurisdiction to the tax_court sec_7422 provides in pertinent part as follows sec_7422 stay of proceedings --if the secretary prior to the hearing of a suit brought by a taxpayer in a district_court or the united_states claims_court for the recovery_of any income_tax estate_tax gift_tax or tax imposed by chapter or or any penalty relating to such taxes mails to the taxpayer a notice that a deficiency has been determined in respect of the tax which is the subject matter of taxpayer’s suit the proceedings in taxpayer’s suit shall be stayed during the period of time in which the taxpayer may file a petition with the tax_court for a redetermination of the asserted deficiency and for days thereafter if the taxpayer files a petition with the tax_court the district_court or the united_states claims_court as the case may be shall lose jurisdiction of taxpayer’s suit to whatever extent jurisdiction is acquired by the tax_court of the subject matter of taxpayer’s suit_for_refund if the taxpayer does not file a petition with the tax_court for a redetermination of the asserted deficiency the united_states may counterclaim in the taxpayer’s suit or intervene in the event of a suit as described in subsection c relating to suits against officers or employees of the united_states within the period of the stay of proceedings notwithstanding that the time for such pleading may have otherwise expired sec_7422 does not provide for the tolling of the normal 90-day period during which a petition for redetermination is required to be filed with this court under sec_6213 ce sec_6213 the plain language of sec_7422 e indicates that if the commissioner issues a notice_of_deficiency to a taxpayer who has a pending refund action the taxpayer must invoke the jurisdiction of the tax_court if at all by filing a petition for redetermination within the statutorily prescribed filing period if the taxpayer files a timely petition with the tax_court the court with jurisdiction of the refund action shall lose jurisdiction of taxpayer’s suit to whatever extent jurisdiction is acquired by the tax_court of the subject matter of taxpayer’s suit_for_refund sec_7422 see sec_6512 a prohibiting taxpayers from bringing suits for refund while simultaneously litigating the same taxable_year in the tax_court see also sec_6512 conferring jurisdiction on the tax_court to determine overpayments in respect of a taxable_year for which an action for redetermination has been commenced because there is no provision for the tolling of the statutory period for filing a petition for redetermination with this court under the circumstances presented in the present case we shall grant respondent’s motion to dismiss as a final matter we observe that petitioners are not without a remedy although petitioners cannot pursue their case in this court they can still pay the taxes in question file a claim for a refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138 to reflect the foregoing an order will be entered granting respondent’s motion to dismiss for lack of jurisdiction
